        Case 1:16-cv-00555-PGG Document 153 Filed 04/04/19 Page 1 of 1
        Case 1:16-cv-00555-PGG Document 149 Filed 01/10/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



PACIFIC LIFE INSURANCE COMPANY                     CASE NO. 16-cv-00555 (PGG)
and PACIFIC LIFE & ANNUITY
COMPANY,                                           Hon. Paul G. Gardephe

                           Plaintiffs,             ECF Case

           - against -

U.S. BANK NATIONAL ASSOCIATION
and BANK OF AMERICA, N.A.,

                           Defendants.



   NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern District of New York, I, Mark C. Brown, an

associate with the law firm of Sidley Austin LLP, counsel for defendant Bank of America, N.A.

in the above-captioned action, hereby withdraws as an attorney of record, as I am leaving the

firm Sidley Austin LLP. Sidley Austin LLP will continue to serve as counsel ofrecord to Bank

of America, N.A. in the above-captioned action. I hereby request that my name and email

address be removed from the case's official docket.


Dated: January 10, 2019                               Respectfully Submitted,



                                             By:      Isl Mark C. Brown
                                                      Mark C. Brown
